389 U.S. 45 (1967)
BEATTY
v.
UNITED STATES.
No. 338.
Supreme Court of United States.
Decided October 23, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Robert S. Vance for petitioner.
Acting Solicitor General Spritzer, Assistant Attorney General Vinson and Beatrice Rosenberg for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Massiah v. United States, 377 U.S. 201.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent.